Citation Nr: 1510191	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-33 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  His service included a tour of duty in the Republic of Vietnam from January 1967 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This matter was previously before the Board in April 2014 at which time the case was remanded for due process development.  The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is of record.

In November 2014, the Veteran submitted additional evidence which appears to raise a claim of entitlement to service connection for a thyroid condition.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served on active duty in Vietnam.

2.  The Veteran has type II diabetes mellitus.


CONCLUSION OF LAW

Type II diabetes mellitus is presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In the decision below, the Board has granted entitlement to service connection for diabetes mellitus, type II, which is a full grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including type II diabetes mellitus, if the disease becomes manifest to a degree of 10 percent or more at any time after service. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The presumption of service-connection can be rebutted and the regulation providing the presumption specifically requires that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  That regulation provides that evidence which may be considered in rebuttal of service incurrence of a disease listed in § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d) (2014). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, there is conflicting evidence as to the type of diabetes, if any, the Veteran has and its etiology.  However, after sorting through the evidence and weighing it, the Board finds that the preponderance of the evidence supports granting this claim on a presumptive basis.

As a starting point, there is no disputing that the Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The RO denied this claim in February 2012 on the basis that the Veteran did not have a diagnosis of diabetes mellitus, type II.  The RO relied on a September 2011 VA examination report stating that the Veteran had been prescribed pioglitazone to manage glucose intolerance due to Cushing's syndrome.  The examiner went on to report that the Veteran had no diagnosis of diabetes mellitus, type II.  Interestingly, this report does not indicate whether the examiner reviewed the Veteran's claims file prior to rendering his opinion.  This is noteworthy in light of medical records on file dating are far back as May 2007 that reflect diagnoses of diabetes mellitus, type II.  Moreover, a nurse practitioner who is board certified in advanced diabetes management reported in March 2012 that the Veteran was diagnosed as having type 2 diabetes in 2005 and that there is "no doubt" as to this diagnosis.  

The RO continued to deny the claim after reviewing VA examination reports in July 2012.  See October 2012 Statement of the Case.  The July 2012 examiners concluded that the Veteran did not have diabetes mellitus, type II, but rather had "secondary diabetes mellitus".  As one July 2012 VA examiner reported: 

Diabetes mellitus type 2 is not caused by other disorders.  Cushing's syndrome causes secondary diabetes.  [The] Veteran had Cushing's type syndrome prior to onset of his secondary diabetes.  [The] Veteran's Cushing's syndrome caused his secondary diabetes."  

Notably, these examiners stated that they had not reviewed the Veteran's claims file, but had reviewed "CPRS", VistaImaging and Vistaweb records.  

The Veteran disputes that he was ever diagnosed as having Cushing's syndrome and explained that such a diagnosis was never proven.  A review of the claims file supports the Veteran on this point.  By way of background, treatment records show that the Veteran was treated for hypokalemia of unknown etiology at VA hospitals in November 1977, December 1977 and January 1983.  While Barter's syndrome and Cushing's syndrome were suspected as being possible causes of hypokalemia during those times, this was never established.  In fact, the 1983 VA hospital summary concluded after the Veteran's work up for hypokalemia that he probably did not have Barter's syndrome or Cushing's syndrome.  These disabilities are subsequently listed in the Veteran's medical records in the medical history sections only.  For example, a private medical record from Central Michigan Community Hospital in February 1998 shows that the Veteran was being admitted for syncope.  His past history included Barter-Cushing syndrome with hypokalemia and hypomagnesaemia.  However, the evaluating physician, Dr. Grossman, did not include this diagnosis when he rendered his impression of the Veteran's present disabilities.  Moreover, Dr. Grossman later submitted a letter in March 2011 stating that no specific syndrome had been found as the etiologic cause of the Veteran's renal wasting (confirmed by urine and serum electrolyte studies).  He went on in his March 2011 letter to report that it was interesting that the Veteran had later developed non-insulin dependent diabetes mellitus or type II diabetes and that this would support exposure to Agent Orange, its absorption and toxic effects on his body.  

In light of the February 2012 VA examiner's lack of acknowledgement that he reviewed the Veteran's claims file which contains diagnoses of type II diabetes mellitus, and the July 2012 VA examiners' acknowledgements that they did not review the Veteran's claims file, along with evidence in the claims file showing that he probably did not have Cushing's or Barter's syndrome, their opinions that the Veteran's glucose intolerance/diabetes mellitus is secondary to Cushing's syndrome are inconsistent with the record and not deemed probative for adjudication purposes.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

The Board thus finds that the September 2011 and July 2012 VA opinions do not meet the standard for affirmative evidence to the contrary and do not rebut the presumption that the Veteran's diabetes is the result of his exposure to Agent Orange while serving in Vietnam.  38 C.F.R. § 3.307(d).  The claim for service connection for diabetes mellitus, type II, is hereby granted.


ORDER

Service connection for diabetes mellitus, type II, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


